DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/28/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/28/2022, with respect to claims 1, 10, and 21 have been fully considered and are persuasive.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-11, 14, and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10, and 21 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1, the prior art fails to teach wherein a maximum diameter of the minimal opening is ϕmax, a total path length from the imaging lens system to the image sensor is BFL, and the following condition is satisfied: 0.14<ϕmax/BFL<0.42, along with the structural limitations positively recited in claim 1. Claims 2-9 are dependent on claim 1, and are therefore allowable. Regarding claim 10, the prior art fails to teach wherein the at least one light-shielding mechanism and the holding member are one-piece formed, and the at least one light-shielding mechanism has an anti-reflective surface structure at a periphery of the minimal opening, along with the structural limitations positively recited in claim 10. Claims 11, 14, and 17-20 are dependent on claim 10, and are therefore allowable. Regarding claim 21, the prior art fails to teach at least two of the light-folding elements are disposed on the image side of the imaging lens system, at least one of the at least two light-folding elements is disposed in the holding member, and the at least one light-shielding mechanism is located between the at least two light-folding elements, along with the structural limitations positively recited in claim 21. Claims 22-28 are dependent on claim 21, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Namii (2014/0239206) discloses a camera module, but fails to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872